Citation Nr: 0531034	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right upper extremity.

2.  Entitlement to service connection for a disability of the 
right lower extremity.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1979 and from November 1989 to June 1993.  He also had 
service in the National Guard.  The veteran served in 
Southwest Asia during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  This case was remanded in 
December 2003 and now returns to the Board for appellate 
review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran's current disability of the right upper 
extremity is not a result of documented injuries in service 
or any other disease or incident in service, and such is not 
etiologically related to his service-connected mechanical low 
back pain.

3.  The veteran's current disability of the right upper 
extremity is not a result of documented injuries in service 
or any other disease or incident in service, and such is not 
etiologically related to his service-connected mechanical low 
back pain.

4.  The veteran's current eye disability is not a result of 
any disease, injury, or incident in service and such is not 
etiologically related to any service-connected disability.

5.  The veteran's diabetes mellitus was diagnosed 
approximately four years after service and is not the result 
of a disease, injury, or other incident of service. 


CONCLUSIONS OF LAW

1.  A disability of the right upper extremity was not 
incurred in or aggravated by the veteran's active duty 
military service, nor is a disability of the right upper 
extremity proximately due to or the result of service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2004).

2.  A disability of the right lower extremity was not 
incurred in or aggravated by the veteran's active duty 
military service, nor is a disability of the right lower 
extremity proximately due to or the result of service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2004).

3.  An eye disability was not incurred in or aggravated by 
the veteran's active duty military service, nor is an eye 
disability proximately due to or the result of service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a), 4.9 (2004).

4.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active duty military service, and incurrence or 
aggravation during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran originally filed his 
claims of entitlement to service connection for an eye 
disability and diabetes mellitus in July 1998 and his claims 
of entitlement to disabilities of the right upper and lower 
extremities in September 1999.  Pertinent to the former 
disabilities, an unfavorable rating decision was issued in 
January 1999 and, regarding only the eye disability, an 
unfavorable rating decision was also issued in August 1999.  
Regarding all issues on appeal, a February 2000 rating 
decision denied entitlement to service connection for the 
veteran's claimed disabilities.  The Board notes that the 
veteran filed his original claims before the enactment of the 
VCAA.  Moreover, all unfavorable rating decisions were issued 
prior to the VCAA.  In Pelegrini II, the Court clarified that 
where notice was not mandated at the time of the initial RO 
decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
November 2004, the veteran's service connection claims were 
readjudicated and a supplemental statement of the case was 
provided to the veteran in June 2005, such that he had the 
opportunity to respond to the remedial VCAA notice.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The November 2004 letter advised the 
veteran that to establish entitlement to service connection, 
the evidence must show a current disability and a medical 
nexus between such and the veteran's military service.  

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
November 2004 letter further advised him that that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration (SSA).  
Such letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  The letter also notified the veteran that 
VA would attempt to obtain private records if he completed 
and returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The November 2004 letter notified the veteran that 
VA would attempt to obtain private records if he completed 
and returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  The letter 
further indicated that the veteran must provide enough 
information about his records so they can be obtained from 
the proper source and that it was his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.  Such 
letter also advised the veteran that, if he received any 
treatment at a VA facility to furnish the dates and places of 
treatment, and that he was welcome to submit his own 
statements regarding his claimed disabilities.  The veteran 
was further notified that he should send any treatment 
records pertinent to his claimed conditions, to include 
reports or statements from doctors, hospitals, laboratories, 
medical facilities, mental health clinics, X-rays, physical 
therapy records, surgical reports, etc., that show the dates 
of treatment, findings, and diagnoses.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The November 2004 letter advised the 
veteran that if there was any other evidence or information 
that he believed would support his claims, to inform VA, and 
to provide VA with any evidence or information he may have 
pertaining to his claims.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claims, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  

The Board observes that service medical records from the 
veteran's first period of active duty and his National Guard 
service are not of record.  The RO requested the veteran's 
service medical records from his first period of duty in 
August 1986 from the National Guard unit to which the veteran 
was currently assigned.  The RO was advised that the unit did 
not have any medical records on the veteran prior to his 
enlistment in the Army National Guard in May 1980.  
Documentation contained in the claims file reflects that, in 
January 1987, the RO contacted the National Personnel Records 
Center (NPRC) and requested the veteran's records.  Personnel 
from NPRC indicated that they would search for the veteran's 
Official Military Personnel File on microfiche.  In February 
1987, NPRC responded that they had no microfiche and their 
records only indicated that the veteran was in the National 
Guard.  

In October 1997, the RO requested the veteran's service 
medical records from NPRC.  It was noted that the RO had 
service medical records from 1989 to 1993, but needed 1976 to 
1979 service medical records as well as all Army Reserve and 
Army National Guard records.  The NPRC indicated in December 
1997 that there were no medical records on file at the 
Center.  The veteran was advised in a February 1998 letter 
that the RO had requested his service medical records; 
however, NPRC had indicated that they did not have his 1976 
to 1979 active duty service medical records, any additional 
records dated from 1989 to 1993, or records from his Army 
National Guard service.  The veteran was requested to fully 
identify any Reserve/Guard units he served in and to send any 
copies of service medical records in his possession.  Also in 
February 1998, the RO again requested the veteran's missing 
service medical records from NPRC and, in March 1998, NPRC 
indicated that there were no service medical records on file.  

However, despite such efforts, the veteran's service medical 
records from his first period of active duty and his National 
Guard service are not contained in the claims file.  In this 
case, the Board's presumption that the veteran's service 
medical records from his first period of active duty and 
National Guard service are unavailable requires a heightened 
explanation of its findings and a careful consideration of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran was afforded VA examinations in March 2005 and 
April 2005 for the purpose of adjudicating his right upper 
and lower extremities service connection claim.  Pertinent to 
the veteran's claims of entitlement to service connection for 
an eye disability and diabetes mellitus, the Board finds that 
that a current VA examination to determine whether such 
claimed disabilities are etiologically related to service is 
not necessary to decide the claims.  Any current medical 
opinion linking such disabilities to the veteran's military 
service would necessarily be based upon the unsubstantiated 
history provided by the veteran decades following his 
discharge from service.  In the absence of any evidence of 
complaints, treatment, or diagnoses referable to diabetes 
mellitus or a non-congenital eye disability in service, there 
is no competent basis upon which to conclude that the 
veteran's current disabilities are related to service.  In 
addition, no competent medical evidence even suggesting such 
causal connection has been submitted or identified by the 
veteran.  Thus, the Board concludes that there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Background

The veteran served on active duty from August 1976 to July 
1979 and from November 1989 to June 1993 in the United States 
Army.  He also had service in the National Guard.  The 
veteran served in Southwest Asia during the Persian Gulf War. 

The veteran's service medical records reflect that his 
November 1989 entrance examination, he reported that he wore 
glasses and had eye trouble.  It was recorded that he had 
worn glasses since age ten.  In February 1990, the veteran 
complained of shooting pain in his right forearm for about 
two months.  He had no restriction of movement.  The veteran 
also experienced numbness in fingertips and joints frequently 
(once a day).  Motrin was prescribed.  In March 1990, the 
veteran was seen by podiatry for swelling of his right heel 
with numbness and tingling.  The assessment was fasciitis.  
In October 19990, the veteran reported an abraded area of the 
right inner thigh secondary to running.  The assessment was 
abrasion.  

On April 3, 1991, the veteran complained of right arm pain 
for the prior five months.  He stated that boxes fell on him.  
He also complained of low back pain for five months.  The 
veteran indicated that the pain radiated down his arm and 
shoulder and such were numb sometimes.  He also complained 
that his back hurt to bend over and the pain was sharp and 
only radiated in the back area.  It was further recorded that 
many heavy boxes fell on the veteran's upper back and right 
upper extremity.  The veteran had worsening pain, 
paresthesias, and decreased sensation in the upper back and 
down the right upper extremity since such time, first degree 
in C5-C8 dermatomes.  Objectively, there were no bony 
abnormalities or defect and no edema or erythema.  There was 
decreased range of motion of the right upper extremity in all 
directions.  Pain in the upper back was over C5-T4 region 
with radiation into the right brachial plexus.  The veteran 
had paresthesias into the right C5-C8 dermatomes.  He also 
had decreased strength of biceps, brachioradialis, and hand 
grips on the right.  The assessment was status-post trauma to 
the back and right upper extremity, nerve impingements of 
right C5-C8.  

Also in April 1991, the veteran complained of sinus problems 
and headaches with photophobia.  The assessment was sinusitis 
and upper respiratory infection.  

Two days following the veteran's initial back and right upper 
extremity complaints, he was seen again for discomfort across 
the low back, along both sides of the spine, neck, right 
shoulder down to fingers, and left elbow for the prior five 
months.  The veteran stated that he was riding in the back of 
a truck with rations and all of them fell over on him.  
Objectively, the veteran had decreased range of motion in the 
right elbow and thoracic spine was within normal limits with 
discomfort to the right shoulder, right low back, and right 
side (trunk).  The lumbosacral spine was within normal limits 
with pulling sensation in the low back.  Neck range of motion 
was within normal limits, but the veteran complained of 
stiffness.  The assessment was status-post back trauma, C5-C8 
nerve impingement on the right.  The veteran was prescribed 
physical therapy.  Such records show that the veteran's right 
elbow had a tender lateral epicondyle.  

An April  17, 1991, examination reflects that the veteran 
reported a painful or "trick" shoulder or elbow and 
recurrent back pain.  He also indicated that he had injured 
his neck, back, arms, and elbow.  It was noted that the 
veteran had back and shoulder pains secondary to overexertion 
in the Gulf.  On a Southwest Asia Demobilization/Redeployment 
medical evaluation, the veteran reported cervical and 
lumbosacral strain and right arm strain while serving in the 
Southwest Asia region.

Later in April 1991 the veteran complained of back and neck 
pain for a day.  He stated that he had a history of back and 
neck injury and was still going to therapy.  The veteran 
complained that he reinjured his back and neck when he fell 
off his bike.  He stated that the pain radiated into his 
right arm.  The assessment was right shoulder and right flank 
myositis.  Records dated in May 1991 reflect that the veteran 
continued his physical therapy.  Complaints of right elbow 
pain were noted.  A July 1991 physical therapy note reflects 
that the veteran had bursitis of the right shoulder and 
elbow.  In September 1991, the veteran's glucose level was 
within normal limits.  

A March 1992 record reflects that the veteran complained of 
right hip strain for two weeks after running.   He stated 
that he did not suffer any trauma and that he felt pain 
shooting down his leg daily.  The assessment was right hip 
syndrome.  He was put on a limited physical profile for right 
hip muscle strain.  Later in March 1992, it was recorded that 
the veteran's right hip pain had resolved with ice and heat, 
but reoccurred with running.  The assessment was right hip 
pain secondary to muscle strain.  In June 1992, he was seen 
again and his right hip range of motion was within normal 
limits.  The veteran also complained of right shoulder 
stiffening and pain.  

In September 1992, the veteran sought emergency treatment for 
a four foot fall from a trailer.  It was noted that he landed 
on his right side.  The veteran had tad tenderness of the 
right hip, knee, and elbow.  Neurologically, cranial nerves 
II through XII were normal and motor and sensory were intact.  
The assessment was multiple soft tissue abrasions.  Three 
days later, the veteran was given an assessment of right soft 
tissue bruising.  It was noted that X-rays were apparently 
negative.  In October 1992, the veteran complained of pain in 
the right lower back and hip area.  He denied visual problems 
and numbness or tingling.  The assessment was musculoskeletal 
strain status-post fall.  In December 1992, the veteran 
sought treatment for an upper respiratory infection and, at 
such time, denied visual problems and numbness.  

In January 1993, the veteran complained of pain and a 
"knot" under his right knee due to a previous fall.  The 
impression was right patellar tender tenosynovitis.  A March 
1993 optometry record reflects that the veteran was 
prescribed new lenses and was diagnosed with myopic 
astigmatism.  In May 1993, the veteran complained that he had 
spasms on the upper and lower right side of the back and that 
pain radiated down his right leg and arm.  Such also go numb.  
Also in May 1993, the veteran complained of numbness in all 
right fingers since his injury eight months previously.  He 
denied any weakness.  Objectively, sensation to the upper 
extremities was intact to light touch.  Motor strength as 5/5 
and he had full range of motion.  The assessment was rule out 
right upper extremity radiculopathy status-post fall.  

Post-service records from Prairie Lakes Hospital reflect 
that, in December 1997, the veteran's blood sugar was 
slightly elevated.  A June 1998 VA treatment record reflects 
a diagnosis of new onset diabetes mellitus.  Additional 
treatment records from VA continue to reflect a diagnosis of 
diabetes mellitus.

A December 1998 VA general medical examination, conducted for 
purposes other than the claims currently pending, reflects 
that the veteran was diagnosed with adult onset diabetes 
mellitus that, up through the present day, had not been 
insulin dependent, but may potentially require insulin.  The 
examiner stated that, after reviewing laboratory studies, the 
veteran was hyponatremic at least as early as May 1998, but 
no glucose measurements were identified at that time.  One 
urinalysis documented 1000 milligrams plus of glucose on 
dipstick analysis, indicating the presence of diabetes 
mellitus at least as early as May 1998.  Prior to that time, 
the veteran had no symptoms or signs of diabetes mellitus.  
Most recently, in December 1998, the veteran's hemoglobin A1C 
was analyzed and found to be severely elevated at 10.7 with 
reference range below 6 percent.  Such caused physicians to 
adjust his diabetic medications, but not add insulin.  Upon 
review of systems, it was noted that, neuromuscularly, the 
veteran had not had any dysesthesia, paresthesias, or 
radiculopathy at any time in past.  The assessment included 
adult onset diabetes mellitus, type II, non-insulin 
dependent, without secondary complication except for 
intermittent blurred vision.  It was noted that the most 
recent hemoglobin A1C was greater than 10, indicating very 
poor control of diabetes mellitus.  

A January 1999 VA record reflects that the veteran was 
hospitalized and examination revealed that the veteran denied 
any blurry or double vision.  The assessment indicated that 
the veteran had new right sided weakness, although it had in 
the past, approximately one year previously, been attributed 
to Niacin, but the veteran was not on Niacin currently.  As 
such, he was evaluated for possible transient ischemic attack 
versus stroke by neurology.  A head CT scan was normal.  It 
was noted that the veteran complained of acute onset chest 
pain radiating to the right jaw.  He also had complaints of 
right arm and leg aching pain, heaviness, numbness, and 
tingling.  The impression was right-sided weakness associated 
with pain, which was atypical for stroke and transient 
ishemic attack type symptoms.  The neurologist stated that he 
did not feel that the symptoms were related to cerebral 
vascular disease and was more suspicious that they may be a 
somatization event.  While the veteran was hospitalized, it 
was noted that he complained of numbness in his right arm and 
leg.  He also complained of sensitivity to light.  

A March 1999 record shows complaints of tingling in the 
veteran's fingers of his right hand and right side chest 
walls.  An MRI of the cervical spine showed mild degenerative 
spondylosis without spinal stenosis or cord compression, C3-
4.  An MRI of the thoracic spine revealed mild degenerative 
spondylosis in mid and lower thoracic spine and a small 
paracentral disc protrusion T7-8 with a mild ventral cord 
compression.  

A May 1999 VA heart examination reflects a relevant diagnosis 
of degenerative spondylosis lumbar spine with other ares 
involving C3-C4 level with bulging disc without nerve root or 
spinal cord impingement per MRI study and several areas of 
spondylosis in thoracic spine.  It was noted that the veteran 
had no radiculopathy from the low back.  Also diagnosed was 
herniated disc with small left paracentral protrusion and 
mild effacement of cord at T7-T8 level with desiccated discs 
from T6-7 through T12-L1 level per MRI study performed a 
couple of months previously.  Diabetes mellitus, type II, 
adult onset, noninsulin dependent, was also diagnosed.  

A July 1999 VA treatment record reflects that the veteran was 
placed on sliding scale insulin in addition to his oral 
hypoglycemics for his type II diabetes mellitus.  In 
September 1999, the veteran complained of occasional numbness 
on the right side.  A September 1999 optometry note reflects 
an impression of no diabetic neuropathy and myopic 
presbyopia.  

A July 2000 neurology record shows that the veteran was 
having episodes of right-sided numbness that lasted for a 
couple of hours.  It affected his right arm and leg.  An 
October 2000 record shows that the veteran had one episode of 
numbness of the hands in the prior month for which he had a 
CT scan and carotid Dopplers, which were negative.  It was 
noted that the veteran had been seen by the neurologist and 
was maintained on aspirin.  

A June 2002 record reflects that the veteran had a normal 
bilateral lower extremity venous duplex.  An October 2002 
optometry note shows a provisional diagnosis of presbyopia.  
A March 2003 record shows an impression of right paramedian 
disc herniation at L5-S1 with possible S1 irritation.  It was 
noted that the veteran's clinical symptoms and examination 
seemed to correlate with MRI and CT scan findings.  A 
September 2004 optometry record shows visual acuity of 20/25 
of both eyes.  Such examination was unremarkable.  A March 
2005 retinal imaging assessment showed no diabetic 
retinopathy in either the right or left eye.  Records dated 
in 2004 and 2005 continue to show diagnoses and treatment for 
diabetes mellitus.

In March 2005, the veteran was afforded VA examinations for 
the purpose of adjudicating his claims of entitlement to 
right upper and lower extremity disabilities.  At the time of 
his orthopedic examination, the veteran's chief complaint was 
right upper extremity weakness and loss of sensation and 
weakness in the right lower extremity.  It was noted that the 
claims files were reviewed.  Upon physical examination of his 
back, the veteran denied any radiculopathy and none was 
shown.  Regarding his extremities, the veteran had palpable 
pulses both brachial, radial, ulnar pulses.  The veteran 
complained of pain and tightness within the last 10 degrees 
of forward elevation and abduction of the right shoulder.  
The veteran had minimal tenderness of his medial epicondyle 
of the right elbow.  He described weakness of gradual onset 
over three years in duration of his right upper extremity.  
Such weakness and decreased sensation included the veteran's 
fingers and thumb of his hand.  Such awoke him at night 
occasionally.  

Regarding his right lower extremity, the veteran described 
right leg pain and indicated that such gave out about two and 
a half years previously.  The sensation also came and went.  
He denied any swelling.  The only trauma the veteran 
described was, while in service, he thought he had a 
contusion of his right knee.  At the time of the injury, he 
also could not remember whether or not he had swelling of the 
knee.  The veteran had some very mild patellar pain with 
compression on the right, as well as some medial joint line 
tenderness to palpation.  

X-rays showed no bony abnormality of the right upper 
extremity.  The knee joints showed that his patellae rode 
somewhat laterally bilaterally and the medial joint lines 
showed some narrowing bilaterally, worse on the right.  
Chronic subluxation bilateral patellae, right greater than 
the left, was diagnosed.  

At the veteran's neurology VA examination, it was noted that 
he had been evaluated in the past for low back pain, but the 
current claim was in connection for disabilities of the right 
upper and lower extremities.  The veteran gave a history of 
neck and back pain following an accident in the military in 
1983.  Apparently, he fell off a trailer and landed on his 
back and neck, mostly on the right side.  The veteran denied 
any fracture following the accident.  Initially, he had some 
numbness and pain in the right upper extremity that lasted 
for a month, which restarted four to five years ago when he 
had some kind of heart problem.  According to the vetera, he 
was weak all over for awhile, more in the right upper 
extremity.  He complained of numbness and pain in the right 
upper extremity, which did not seem to follow any specific 
nerve root distribution, on an average of three to four times 
a week, lasting 40 to 45 minutes with no obvious relieving or 
precipitating factors.  Sometimes veteran had some pain and 
soreness in the right elbow that seemed to go all the way 
down into the fingers.  Sometimes the pain in the shoulder 
seemed to radiate down, but the veteran was unable to provide 
any additional details.  Sometimes, he had some sharp pain on 
the right side of the trunk without any obvious precipitating 
factor, but was unsure of how long and how often he had such 
pain  The veteran also thought that he was somewhat weak in 
the right upper extremity while using it, which he attributed 
to the pain, numbness, and soreness around the shoulder area.

The veteran also had a history of low back pain since his 
accident in 1983.  Sometimes his low back pain can radiate 
into the right lower extremity and, according to the veteran, 
it could be located in the anterior, lateral, or posterior 
aspect of the thigh and leg.  Such was somewhat sharp in 
nature, but did not happen everyday, rather maybe once or 
twice in a month, with over exertion.  It was noted that the 
veteran was evaluated for his low back pain and one of his 
MRIs in March 2003 showed a small right para-median disc 
protrusion at L5-S1, abutting and, possibly irritating, right 
S1 nerve root.  There was no evidence of spinal stenosis or 
neural foraminal narrowing.  Subsequently, the veteran was 
referred to neurosurgery in March 2005 where his films were 
reviewed by a neurosurgeon, who did not think the veteran to 
be a surgical candidate at the time.  The veteran continued 
to have the same type of pain since then, overall unchanged.  
The veteran could have right upper and lower extremity pain 
at the same time or separately.  

The pain in the upper extremity seemed to come mostly from 
the shoulder.  He denied any significant radiation of neck 
pain into the right upper extremity.  The veteran had a MRI 
of the cervical spine in March 1999 that showed mild 
degenerative spondylosis without spinal stenosis or cord 
compression.  No intramedullary abnormality was noted.  MRI 
of the thoracic spine in March 1999 showed mild degenerative 
spondylosis in the mid and lower thoracic spine, small left 
paracentral disc protrusion T7-8 with a mild ventral cord 
compression.  

Upon physical examination, the veteran had mild soreness over 
the cervical and lower back area, but no focal tenderness was 
detected.  Strength was almost 5/5 in all extremities, except 
that the right upper extremity was somewhat effort dependent, 
limited by right shoulder pain and soreness, particularly 
when trying to lift it above the shoulder.  Similarly, the 
right lower extremity was around +4, limited by low back 
pain.  Sensation to light touch, pinprick, and position sense 
were intact.  Gait was normal, but the veteran complained of 
some discomfort when trying to walk tiptoe on the right side.  

The examiner's impression was history of right upper 
extremity and lower extremity pain and soreness.  MRI of the 
cervical, thoracic, and lumbosacral spines showed evidence of 
a mild degree of degenerative spine disease, but there was no 
significant spinal stenosis or nerve compression.  The 
examiner stated that most of the veteran's pain symptoms were 
non-specific, although the veteran linked all his symptoms to 
an accident that happened in 1983, but the examiner did not 
see any clear association with that accident.  

On an April 2005 addendum to the veteran's neurology VA 
examination, the examiner stated that apparently the veteran 
was asymptomatic for years before his symptoms restarted four 
to five years ago.  The examiner also noted that, upon 
further questioning, the veteran indicated that in 1991, as 
opposed to 1983, he fell of a trailer, injuring his right 
side.  An MRI of the lumbosacral spine showed an impression 
of enlarging broad base central to right foraminal annular 
protrusion at T12-L1, but with no impression upon the lower 
thoracic spinal cord or significant central spinal stenosis, 
and, degenerative spondylosis and central annular protrusion 
at L5-S1 was unchanged with no apparent nerve root 
impingement or significant central spinal stenosis.  An MRI 
of the cervical spine showed an impression of right 
paracentral to proximal foraminal disc extrusion at C3-4 
abutting but not deforming the cervical spine cord with 
potential right C4 nerve root impingement, central annular 
protrusions at C4-5 and C5-6 resulting in mild central spinal 
stenosis with no cord or nerve root impingement, and 
cerebellar tonsillar hypoplasia with broadening of the formen 
of Magendie within the midline possibly representing a 
congential anomaly such as a dandy-walker variant.  The 
examiner opined that he did not see any clear association 
(probability of less than 50 percent) of the veteran's right 
upper and lower extremities pain/weakness to his fall while 
in service in 1991.  

An April 2005 VA treatment record reflects that the veteran 
was seen by neurology and was referred for EMG clinic 
studies.  The veteran reported injuring himself in an 
accident in the past where he fell of a trailer and landed on 
his back and neck.  He reported having numbness and pain in 
the right upper extremity in the last month that began four 
to five years previously.  The veteran also claimed right 
upper extremity numbness.  A CT scan of the head was normal.  
A thoracic spine MRI revealed right paracentral annular 
protrusion at T3-4, T5-6, T7-8, and T9-10 levels and minimal 
old healed decompression fracture of the T8, T9, and T11.  
MRI of the lumbar spine showed degenerative spondylosis and 
central annular protrusion at L4-5, unchanged.  A cervical 
spine MRI revealed a right sided disc protrusion C3-4 and 
central annular disc protrusion C4-5 and C5-6.  

Nerve conduction velocities were done on the right upper and 
lower extremities.  Right median sensory peak latency was 
delayed with slow velocity.  Right ulnar and sural sensory 
nerve studies were normal.  Right median motor latency and 
velocity were slow with a normal amplitude. The right ulnar 
and peroneal motor nerve studies were normal.  EMG study was 
obtained of the right upper extremity.  Denervation 
potentials were only seen of the right opponens pollicis 
muscle.  All other right arm muscle sand right cervical 
paraspinal muscles were unremarkable for denervation 
potentials.  The veteran did have poor motor recruitment 
throughout the right upper extremity when assessing motor 
recruitment.  Lumbar paraspinal needle EMG examination was 
unremarkable for denervation potentials.  

The impression included chronic cervical pain secondary to 
cervical facet arthropathy, right carpal tunnel syndrome, 
chronic low back pain, and history of diabetes mellitus.  It 
was recorded that no radiculopathy or myopathy was noted.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As presented by his written statements and at his April 2000 
RO hearing, the veteran claims that he has numbness and 
tingling in his arms, hands, legs, neck, and shoulders.  He 
states that he fell off a cooks trailer and landed on his 
right side during his second period of military service.  The 
veteran indicates that he first noticed his neurologic 
difficulties after service.  He claims he was diagnosed with 
diabetes mellitus four to five years following discharge from 
service.  The veteran states that he had blurriness, a 
burning sensation, and sensitivity to heat and light in his 
eyes.  He indicates that such may be related to his diabetes.  
Therefore, the veteran claims that a disability of the right 
upper extremity, a disability of the right lower extremity, 
an eye disability, and diabetes mellitus are related to his 
military service and, consequently, service connection is 
warranted for such disabilities. 

As noted previously, the Board's presumption that the 
veteran's service medical records from his first period of 
active duty and National Guard service are unavailable 
requires a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).

Pertinent to the veteran's claim of entitlement to diabetes 
mellitus, the Board notes that VA regulations provide that 
where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In this regard, the Board observes that the veteran 
has a current diagnosis of diabetes mellitus, but the first 
post-service record of a high blood sugar reading was in 
December 1997 and the first diagnosis of such disability was 
in June 1998, approximately four years after the veteran's 
discharge in June 1993.  As such, presumptive service 
connection is not warranted for diabetes mellitus.  Id.  

Regarding the veteran's claims of entitlement to service 
connection for right upper and lower extremity disabilities, 
the Board observes that his service medical records reflect 
complaints of right side pain, numbness, and tingling.  
Additionally, such document injuries to the veteran's back 
and right side in April 1991, when boxes fell on him, and in 
September 1992, when he fell off a trailer.  In April 1991, 
the veteran was diagnosed with status-post trauma to the back 
and right upper extremity, nerve impingements of right C5-C8.  
In May 1993, the assessment was rule out right upper 
extremity radiculopathy status-post fall.  Pertinent to the 
veteran's diabetes mellitus, his service medical records are 
negative for any diagnosis of such and, in September 1991, 
his glucose levels were normal.  Regarding his claimed eye 
disability, the veteran's service medical records only 
reflect a diagnosis of myopic astigmatism.  

The evidence of record reflects current diagnoses of right 
upper and lower extremity disabilities, to include right 
sided weakness and pain, chronic subluxation patelle, and 
right carpal tunnel syndrome.  Also of record are current 
diagnoses of myopic presbyopia and diabetes mellitus.  
However, post-service medical records are negative for any 
reference to service as a cause of the veteran's current 
complaints.  In fact, pertinent to the veteran's claims of 
entitlement to service connection for right upper and lower 
extremity disabilities, the VA neurologist opined in April 
2005 that there was no clear association, a probability of 
less than 50 percent, that the veteran's right upper and 
lower extremities pain/weakness was related to his fall in 
service.  As such, the evidence of a nexus between active 
duty service and the veteran's claimed disabilities of his 
right upper extremity, right lower extremity, eye, and 
diabetes mellitus is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent evidence of a causal 
nexus between the veteran's claimed disabilities and service, 
he is not entitled to service connection on a direct basis.

The Board observes that the veteran has claimed that he has 
an eye disability as a result of diabetes mellitus.  However, 
the record fails to demonstrate any diabetic retinopathy.  In 
fact, the veteran's in-service diagnosis of myopic 
astigmatism and post-service diagnosis of myopic presbyopia 
are generally considered developmental or congenital 
disabilities, for which service connection cannot be granted.  
See 38 C.F.R. § 4.9 (mere congenital or developmental defects 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes).  Moreover, 
as service connection is denied herein for diabetes mellitus, 
the veteran is not entitled to service connection for an eye 
disability secondary to such disease.  See 38 C.F.R. 
§ 3.310(a).  Additionally, the Board notes that the veteran 
is service-connected for mechanical low back pain; however, 
there is no evidence that the veteran's complaints of right 
upper and lower extremity weakness, numbness, and tingling 
are related to such disability.  Specifically, based on MRIs, 
EMGs, and nerve conduction studies performed in April 2005, 
no radiculopathy or myopathy was noted.  As such, service 
connection on a secondary basis for disabilities of the right 
upper and lower extremities is not warranted.  Id.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for right upper extremity, right lower 
extremity, eye, and diabetes mellitus.  As such, the doctrine 
is not applicable in the instant appeal and his claims must 
be denied.  38 U.S.C.A. § 5107.   


ORDER

Service connection for a disability of the right upper 
extremity is denied.

Service connection for a disability of the right lower 
extremity is denied.

Service connection for an eye disability is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


